DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.

Examiner’s Note
	Applicant’s amendment of claims 1, 6 – 7, 9 – 12, & 19 – 20 have been entered. Claims 16 – 17 have been cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regard to claim 20, Applicant’s specification fails to support “about 35 to about 99 weight % of the benzoxazine compound” in the resin transfer molded benzoxazine composite material. Claim 1 distinguishes “the benzoxazine compound” as the uncured benzoxazine material in a process step of forming a resin transfer molded benzoxazine composite material comprising cured benzoxazine material. The resin transfer molded benzoxazine composite material of claim 1 is formed by curing the benzoxazine compound. Therefore, Applicant’s 35 to about 99 wt.% of uncured benzoxazine compound in a cured resin transfer molded benzoxazine composite material (final product) is not supported by the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 19, the limitation “the resin transfer molded benzoxazine composite material comprises about 25 to about 45 wt.% of the cured benzoxazine compound” fails to further limit claim 1. Claim 1 requires reinforcing fiber to be present in the range of about 45 to about 70 wt.% of the benzoxazine composite material. Therefore, the remaining non-reinforcing fiber components must be in the range of 30 – 55 wt.%. The range of about 25 wt.% to less than about 30 wt.% benzoxazine compound is outside the range of possible benzoxazine content of claim 1. Amendment of claim 19 is requested.
With regard to claim 20, the limitation “the resin transfer molded benzoxazine composite material comprises about 35 to about 99 wt.% of the benzoxazine compound” fails to further limit claim 1 for the reasons given above for claim 19. The range of about 25 wt.% to less than 30 wt.% and greater than 55 wt.% to 99 wt.% are outside the range of possible benzoxazine content of claim 1. Amendment of claim 19 is requested.

Claims 1, 3 – 5, 8 – 10, 12 – 13, & 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. (US 2004/0185733 A1).
With regard to claim 1, Murai et al. teach a board used as an outer panel with excellent flame and heat resistance (“heat shield” for a “thermal protection system”) (paragraph [0074]). The board comprises a resin section (4) (“a resin transfer molded benzoxazine composite material”) composed of a continuous carbon fiber woven fabric/fibers (paragraphs [0020] – [0021]) and a resin material, such as benzoxazine resin (paragraph [0073]) formed from a resin transfer molding (RTM) method (paragraph [0096]).
The board contains 30 – 75 wt.% reinforcing fibers (paragraph [0080]). For example 1, the board contains a thickness of 0.5 to 8 mm when used as outer panels of transportation apparatuses (paragraph [0081]) and a 15 – 400 µm gel coat and/or 20 – 200 µm thickness of paint (paragraphs [0048], [0071], & [0082]). Therefore, Murai et al. suggests a board having a thickness of 1000 µm woven cloth and 15 µm gel coating would have woven fabric that is 98.5% of the total thickness of the board. As such, a board of this configuration contains woven fabric that is 30 – 76 wt.% of the resin section (4) (“resin transfer molded benzoxazine composite material”).
Example 1 suggests the cloth of carbon fibers (Applicant’s “pre-formed fiber structure of the reinforcing fibers in a mold”) are impregnated (“added”) with the chosen resin supplied from a resin inlet by RTM method and the resin of the CFRP is cured to form the board to form (“cured benzoxazine compound”) (paragraph [0099]).
With regard to claim 3, Murai et al. does not explicitly teach the board is attached to a spacecraft or use to protect from motor exhaust.

With regard to claims 4 – 5, Murai et al. teach benzoxazine is the resin of choice when the outer panel is intended to have flame resistance (paragraph [0074]), and therefore act as a “firewall” or “ablative heat shield.”
With regard to claim 8, Murai et al. teach the reinforcing fibers are carbon fibers (paragraph [0015]).
With regard to claim 9, the Examiner considers Applicant’s claim limitation of a monomer present in the benzoxazine resin as a product-by-process limitation, as discussed in the rejection under 35 U.S.C. § 112 above.  As such, claim 9 defines the product by how the product was made.  Thus, claim 9 is product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a benzoxazine compound formed from monomeric units.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 10, Murai et al. teach a thermosetting resin (polymer), such as a benzoxazine resin (polymer comprising a benzoxazine compound) (paragraph [0073]).
With regard to claim 12, Murai et al. teach the benzoxazine resin is a thermosetting resin (paragraph [0073]).
With regard to claim 13, Murai et al. teach the plane cloth used to form a CFRP board (resin section) is preferably 0.5 to 8 mm when used as outer panels of transportation apparatuses (paragraph [0081]), for example, a thickness of 1.0 mm before deposition of additional layers (paragraph [0099]).
With regard to claim 18, Murai et al. teach the carbon reinforcing fibers are in the form of a woven fabric (abstract & paragraph [0015]).
With regard to claims 19 – 20, as discussed above for claim 1, Murai et al. suggests an embodiment of a resin benzoxazine composite material consisting of 30 – .

Claims 1 – 5, 8 – 10, 12, & 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US 2017/0182700 A1).
With regard to claim 1, Brady et al. teach a single free-standing fiber composite sheet formed by molding (paragraph [0033]), wherein the composite consists of thermoset polymers, such as benzoxazine polymer (paragraphs [0002], [0036] – [0038]), and fiber reinforcement.  The reinforcing fiber is present in the amount of about 2 wt.% to about 72 wt.% based on the total weight of the benzoxazine composite material (paragraph [0035] & Brady’s claims 1 & 4 – 5), which includes Applicant’s claimed range of about 45 to about 70 weight %. 
Brady et al. do not teach the heat shield is formed by a resin transfer molding method, such that a benzoxazine compound is added to a preformed fiber structure of the reinforcing fibers in a mold; and curing the preformed fiber structure with the benzoxazine compound to form a cured benzoxazine compound in the resin transfer molded benzoxazine composite material.
Claim 1 defines the product by how the product was made. Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a composite structure consisting of fibers in a benzoxazine resin.  The reference suggests such a product.
In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
Brady et al. do not teach the intended use of the composite is for use as a heat shield in a thermal protection system.
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention (the heat shield alone) and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Considering Brady et al. teach a fiber composite sheet of the same composition as Applicant’s heat shield, and is used for spacecraft applications, it would be capable of use within a thermal protection system, as an ablative heat shield, blast shield, and/or firewall.

claim 2, the composite is used for aerospace applications (paragraph [0003]).
With regard to claims 3 – 5, Brady et al. do not teach the heat shield is a blast shield that protects from motor exhaust (claim 3), a firewall (claim 4), or an ablative heat shield (claim 5).
However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention (the heat shield alone) and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Considering Brady et al. teach a fiber composite sheet of the same composition as Applicant’s heat shield, and is used for spacecraft applications, it would be capable of use within a thermal protection system, as an ablative heat shield, blast shield, and/or firewall.
With regard to claim 8, examples of reinforcing fiber includes carbon fibers, glass (silica) fibers, aramid fibers (paragraph [0034]).
With regard to claim 9, the Examiner considers Applicant’s claim limitation of a monomer present in the benzoxazine resin as a product-by-process limitation, as discussed in the rejection under 35 U.S.C. § 112 above.  As such, claim 9 defines the product by how the product was made.  Thus, claim 9 is product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having a benzoxazine compound formed from monomeric units.  The reference suggests such a product.
In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)
With regard to claim 10, the benzoxazine compound is a thermoplastic and/or thermoset polymer (paragraphs [0002], [0036] – [0038]).
With regard to claim 12, the benzoxazine compound is a thermoset polymer (paragraphs [0002], [0036] – [0038]).
With regard to claims 19 – 20, the benzoxazine polymer may be present in the amount of about 25 wt.% to about 98 wt.% (paragraph [0040]), which overlaps with Applicant’s claimed range of about 25 to about 45 weight % and about 35 to about 99 weight %.

Claims 6 – 7, 11, & 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Murai et al. or Brady et al., as applied to claim 1 above, and further in view of Ward et al. (US 2013/0345352 A1).


    PNG
    media_image1.png
    336
    748
    media_image1.png
    Greyscale
.
Ward et al. teach a benzoxazine thermosetting resin exhibiting high toughness, excellent modulus (paragraph [0006]), which is formed from a curable composition comprising a bifunctional benzoxazine precursor (claim 6), which enables crosslinking when heated (claims 6 & 11), having the following structure (paragraphs [0025] – [0026]):

    PNG
    media_image2.png
    116
    320
    media_image2.png
    Greyscale
,
wherein Z1 is selected from a single bond, CH-aryl, S=O, & O=S=O (paragraph [0027]), which is equivalent to Applicant’s R2.  Additionally, Ward’s teaches R1 and R2 (claims 14 – 15).
Considering Applicant teaches the same bifunctional benzoxazine precursor and the same method of curing (heat) as Ward et al. to form a benzoxazine resin, as discussed above, the final crosslinked benzoxazine thermosetting resin product taught by Ward et al. will encompass resins having the same structure as the compound of Applicant’s claims 6 – 7.
MPEP 2112 [R-3] states:

The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).

It has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure.  In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Therefore, based on the teachings of Ward et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use for the benzoxazine resin taught by Murai et al. or Brady et al. the polybenzoxazine precursor composition .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Brady et al., as applied to claim 1 above, and further in view of Whiter (US 2013/0011653 A1).
Brady et al. teach the composite is formed to the desired thickness (citation), but fail to teach a specific value of a desired thickness.
Whiter teaches a composite sheet of discontinuous fibers (paragraph [0042]) impregnated with benzoxazine resin (paragraph [0045]) for use in aircraft components (paragraphs [0002] & [0027]), wherein the composite has a thickness of from 0.5 to 5 mm for sufficiently flexibility to form a roll (paragraph [0016] – [0017]) for storage in order to prevent the sheet from adhering to other sheets (paragraphs [0008] – [0009]).  
Therefore, based on the teachings of Whiter, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to form a composite sheet formed of discontinuous fibers and benzoxazine resin used for aircraft components having a thickness in the range of 0.5 to 5 mm to enable sufficient flexibility for rolling the sheet.

Response to Arguments
Applicant argues, “Claim 1 has been amended to differentiate the benzoxazine compound before and after curing. Amended claim 1 now recites ‘a resin transfer cured benzoxazine compound and a reinforcing fiber, the reinforcing fiber being present in an amount in a range from about 45 to about 70 weight % (wt.%) based on a total weight of the resin transfer molded benzoxazine composite material; wherein the heat shield forms at least part of a thermal protection system and is formed by a resin transfer molding method comprising: adding the a benzoxazine compound to a preformed fiber structure of the reinforcing fibers in a mold; and curing the preformed fiber structure with the benzoxazine compound to form a cured benzoxazine compound in the resin transfer molded benzoxazine composite material.’ To form the resin transfer molded benzoxazine composite material, a benzoxazine compound is cured to form a cured benzoxazine compound in the composite” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, Applicant’s arguments with respect to the previous rejection of claim 1 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of the pending claims under 35 U.S.C. 112(b) has been withdrawn. 

Applicant argues, “With regard to claims 6 – 12 and 14 – 16, claims 6, 7, 10 – 12, and 19 are amended to recite that the benzoxazine compound is the cured benzoxazine compound. Applicant respectfully traverses on the grounds that claim 8 do not refer to a benzoxazine compound. Claim 9 is amended to recite that the benzoxazine compound is the benzoxazine compound (before curing) and includes a benzoxazine-containing monomer. Claims 14 and 15 are not amended, as they are accurate as currently claimed and intended to refer to the benzoxazine compound before curing. Claim 16 is 
EXAMINER’S RESPONSE: Applicant is directed to the rejections under 35 U.S.C. § 112 discussed above.

Applicant argues, “Kawabe does not disclose or otherwise render obvious a heat shield comprising a resin transfer molded benzoxazine composite material consisting of a cured benzoxazine compound and a reinforcing fiber. Even if the composition in Kawabe include a cure benzoxazine compound an reinforcing composite, which Applicant does not concede, the composite require other polymers and resins, including an aromatic polyester (A), an epoxy resin (D), and a curing accelerator (E). Kawabe, abstract. Therefore, because the compositions in Kawabe include components not specified in claim 1, Kawabe does not disclose or otherwise render obvious a resin transfer molded benzoxazine composite material consisting of a cured benzoxazine compound and a reinforcing fiber” (Remarks, Pg. 8).
EXAMINER’S RESPONSE: In light of Applicant’s amendment of claim 1, Applicant’s arguments with respect to Kawabe et al. (US 2015/0376447 A1) have been fully considered and are persuasive.  The rejection of claims 1 – 5, 8 – 10, & 17 – 20 under 35 U.S.C. 103 over Kawabe et al. has been withdrawn.

Applicant argues, “Without conceding to the contentions in the Office Action, and in an effort to expedite prosecution, claim 1 has been amended. As amended claim 1 recites, 
A heat shield, comprising:
a resin transfer molded benzoxazine composite material, the resin transfer molded benzoxazine composite material consisting of a cured benzoxazine compound and a reinforcing fiber, the reinforcing fiber being present in an amount in a range from about 45 to about 70 weight % (wt.%) based on total weight of the resin transfer molded benzoxazine composite material;
wherein the heat shield forms at least part of a thermal protection system and is formed by a resin transfer molding method comprising:
adding a benzoxazine compound to a preformed fiber structure of the reinforcing fibers in a mold; and
curing the preformed fiber structure with the benzoxazine compound to form a cured benzoxazine compound in the resin transfer molded benzoxazine composite material.
Brady does not disclose or otherwise render obvious at least the above emphasized features of claim 1” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. The features emphasized by Applicant in their remarks above are product-by-process limitations.
Claim 1 defines the product by how the product was made.  Thus, claim 1 is a product-by-process claim.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a composite 
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983)

Applicant argues, “The compositions in Brady are rolled to provide a thin, uniform thickness and optionally further drawn to provide an elongated fiber like structure. Brady, para. 0044, 0045. The rolling process in Brady is required to reduce the thickness and orient the fibers, and optionally drawing is performed to ‘extend’ and further orient the fibers. Id. Although Brady is silent with respect to thickness of the resulting composite material, because of the process used, one of ordinary skill in the art would understand that Brady is forming either very thin, inform sheets of composite material, or elongated fibers.
no guidance or suggestion to form a heat shield comprising a resin transfer molded benzoxazine composite material, wherein the heat shield forms at least part of a thermal protection system and is formed by a resin transfer molding method comprising: adding the a benzoxazine compound to a preformed fiber structure of the reinforcing fibers in a mold; and curing the preformed fiber structure with the benzoxazine compound to form aa cured benzoxazine compound in the resin transfer molded composite material” (Remarks, Pg. 11).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant’s method limitation of “resin transfer molding” of claim 1 does not preclude thin sheets or elongated fibers. 
First, as previously discussed, Applicant’s specification, paragraph [0037] teaches, “the reinforcing fibers may include long fibers that have been pulled [elongated] into alignment in substantially one direction.” Therefore, Applicant’s method limitations of the claimed product appears to be same or similar to that of the prior art, although produced by a different process.
Second, as evidenced by Rossell, pgs. 12 – 13, resin composite layers comprising unidirectional (elongated) fibers can be formed using a resin transfer molding (RTM) process, which requires adding a fiber preform to a mold before injection of a liquid resin into said mold. Therefore, Applicant’s method limitations of the claimed product appears to be same or similar to that of the prior art, although produced by a different process.
Third, Applicant’s claimed resin transfer molding (RTM) method involves injecting liquid between a top mold and a bottom mold. Therefore, the composite form from such 

Applicant argues, “Ward does not remedy the deficiencies of Brady and is likewise silent with respect to these features” (Remarks, Pg. 12).
Applicant argues, “Whiter does not remedy the deficiencies of Brady and is likewise silent with respect to these features” (Remarks, Pg. 12).
Applicant argues, “Peters does not remedy the deficiencies of Brady and/or Kawabe and is likewise silent with respect to these features” (Remarks, Pg. 13).
EXAMINER’S RESPONSE: Applicant is directed to the discussion above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781